424 So. 2d 1244 (1982)
SUCCESSION OF Virgil E. STAFFORD.
No. 82 CM 0934.
Court of Appeal of Louisiana, First Circuit.
December 21, 1982.
Nita R. Gorrell, Hammond, for appellee Virgil Stafford.
Robert T. Garrity, Jr., Harahan, for appellant Janice Stafford Burns.
Before LOTTINGER, COLE and CARTER, JJ.
CARTER, Judge.
Appellee, Succession of Virgil Stafford, moves to dismiss the unlodged appeal of appellant, Janice Stafford Burns, for failure to pay the estimated court costs and fees timely.
The return date of the appeal was fixed for August 28, 1982. Pursuant to La.Code Civ.P. Art. 2125, the trial court granted an extension of the return date to September 28, 1982, upon the motion of the clerk of the trial court. No further extension has been granted. Apparently, the estimated costs and filing fees have not been paid.
The proper forum for a resolution of this issue is in the trial court. La.Code Civ.P. Arts. 2088(9) and 2126; Murrhee v. Martin and McDonald's Corporation, No. 82 CM 0322, (La.App. 1st Cir., June 11, 1982); Marcum v. Inter-Ocean Insurance Company, 402 So. 2d 222 (La.App. 1st Cir.1981); Barre v. Barre, 389 So. 2d 918 (La.App. 4th Cir.1980).
Therefore, the motion is denied at appellee's costs.
MOTION DENIED.